Appeal Reinstated and Order filed December 13, 2022




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-22-00601-CV
                                ____________

                IN THE INTEREST OF K.S.M., JR., A CHILD


                   On Appeal from the 312th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2015-59700


                                    ORDER
       On October 4, 2022, we abated this appeal for mediation until December 5,
2022. No mediator’s report, motion to reinstate, or dispositive motion has been
filed. The appeal is reinstated.
       The notice of appeal in this case was filed August 16, 2022. On October 3,
2022, the clerk responsible for preparing the record in this appeal informed this
court that appellant has not made arrangements to pay for the record. See Tex. R.
App. P. 35.3(c). No evidence that appellant has established indigence has been
filed. See Tex. R. Civ. P. 145.
      Appellant is ordered to demonstrate to this court within ten (10) days of the
date of this order arrangements have been made to pay for the clerk’s record. See
Tex. R. App. P. 35.3(c). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of prosecution. Id.


                                   PER CURIAM



Panel Consists of Justices Wise, Jewell and Poissant.